Citation Nr: 1506812	
Decision Date: 02/13/15    Archive Date: 02/18/15

DOCKET NO.  13-12 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been received to reopen a claim for entitlement to service connection for any lumbar or cervical spine disorder, to include as secondary to service-connected right posterior tibialis injury.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Carter, Associate Counsel 
INTRODUCTION

The Veteran served on active duty from April 1987 to July 1997.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  During the course of the appeal, the claims file was permanently transferred to the RO in Philadelphia, Pennsylvania which now has jurisdiction over the claim on appeal.

In October 2014, the Veteran testified at a video conference hearing held before the undersigned Veterans Law Judge (VLJ).  A copy of the transcript is of record in the Virtual VA electronic claims file.

This appeal was processed using the Veterans Benefits Management System (VBMS).  The Virtual VA electronic claims file also contains additional documents pertinent to the present appeal, including VA outpatient treatment records dated from July 1998 to January 2013.  Accordingly, any future consideration of the case should take into consideration the existence of these electronic records.

The issues of (1) an increased rating in excess of 10 percent for irregular bowel movements associated with migraine headaches, (2) service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD), and (3) whether new and material evidence has been submitted to reopen service connection for hypertension have been raised by the record in a March 2013 VA Form 21-4138.  In addition, the issue of (4) entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) has been raised by the record at the October 2014 Board hearing.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ); therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for a cervical or lumbar spine disorder, to include as secondary to service-connected right posterior tibialis injury, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The claim for entitlement to service connection for a cervical or lumbar spine disorder, to include as secondary to service-connected right posterior tibialis injury, was denied in a January 2005 rating decision; the Veteran was notified of this action and of his appellate rights, but did not file a timely notice of disagreement.  New and material evidence was not received within one year of the decision.

2.  The claim for whether new and material evidence had been received to reopen service connection for a cervical or lumbar spine disorder, to include as secondary to service-connected right posterior tibialis injury, was denied in a January 2007 rating decision; the Veteran was notified of this action and of his appellate rights, but did not file a timely notice of disagreement.  New and material evidence was not received within one year of the decision.

2.  The evidence received since the January 2007 rating decision, regarding service connection for a cervical or lumbar spine disorder, to include as secondary to service-connected right posterior tibialis injury, is new and material.  


CONCLUSIONS OF LAW

1.  The January 2005 and January 2007 rating decisions are final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).  

2.  New and material evidence has been received since the January 2007 rating decision to reopen service connection for a cervical or lumbar spine disorder, to include as secondary to service-connected right posterior tibialis injury.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Given the fully favorable decision discussed below, the Board finds that any issue with regard to the timing or content of the Veterans Claims Assistance Act of 2000 (VCAA) notice provided to the Veteran is moot or represents harmless error.

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  To prevail on the issue of service connection there must be evidence of a current disability, in-service incurrence or aggravation of a disease or injury; and a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Although a decision is final, a claim will be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108.  New and material evidence can be neither cumulative, nor redundant, of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The evidence need not relate specifically to the reason why the claim was last denied; rather it need only relate to any unestablished fact necessary to substantiate the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010) (stating that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim is a component of the question of what is new and material evidence, rather than a separate determination).  Additionally, the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade, 24 Vet. App. at 117.  Reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Shade, 24 Vet. App. at 117.

In a January 2005 rating decision, the RO denied service connection for any spine disorder, to include as secondary to service-connected right posterior tibialis injury.  The RO denied the claim due to a lack of any current spine disability.  See 38 C.F.R. § 3.303.  The Veteran did not appeal this decision and did not submit new and material evidence within one year.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 20.302, 20.1103.  Although private medical evidence referenced back pain, no disability was noted; this is not material to the claim.

In a January 2007 rating decision, the RO denied the reopening of service connection for any spine disorder, to include as secondary to service-connected right posterior tibialis injury, because there was no evidence of a current lumbar or cervical spine diagnosis.  The Veteran was notified of the January 2007 rating decision and of his appellate rights, but did not file a timely notice of disagreement.  As a result, the Board finds that the rating decision was final.  No new and material evidence was received within one year of the 2007 rating decision.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 20.302, 20.1103. 

At the time of the 2007 rating decision, the evidence included the Veteran's service treatment records, VA treatment records, VA examinations, private medical records, and lay statements from the Veteran.  This evidence did not indicate any current diagnosis of a spine disorder, despite evidence of neck and back pain after a car accident during service.

The evidence received since the January 2007 rating decision, particularly VA examination reports dated May 2010, January 2013, and January 2014, were not previously associated with the record.  These reports document various neck and back diagnoses:  lumbosacral strain (May 2010), mild degenerative disc disease of L4-L5 with diffuse mild disc bulging without spinal stenosis and very mild early intervertebral disc syndrome (IVDS) of the thoracolumbar spine (January 2013), and cervical strain and displacement intervertebral disc (January 2014).  Such evidence is pertinent to the element of a current disability, which was not established at the time of the January 2007 rating decision.

As a result, the Board finds that the newly received evidence is new and material.  Having submitted new and material evidence, this service connection claim is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

ORDER

As new and material evidence has been received to reopen service connection for a cervical or lumbar spine disorder, to include as secondary to service-connected right posterior tibialis injury, the claim is reopened.  


REMAND

A remand is required in this case to obtain adequate VA medical opinions on a secondary basis and any outstanding private medical opinions.

As noted above, the Veteran has met the criteria of a current disability for lumbar and cervical spine disorders.  In light of the Veteran's raised contention of service connection for these disorders on a secondary basis since initially seeking VA compensation benefits for these disorders, the Board finds that review of the record shows inadequate VA medical opinions on this basis.  

Specifically, the January 2013 examination report addressed a direct relationship between the lumbar spine disorder and military service, but did not adequately address whether it is caused or aggravated by the service-connected right posterior tibialis injury.  Rather, the examiner did not provide an aggravation opinion.  Moreover, the January 2014 examination report addressed a direct relationship between the cervical spine disorder and military service, but did not address whether it is caused or aggravated by the service-connected right posterior tibialis injury.  As a result, additional VA medical opinions should be afforded to determine whether the Veteran's current lumbar and cervical spine disorders are caused or aggravated by his service-connected right posterior tibialis injury.

In addition, the Board notes that at the October 2014 Board hearing, the Veteran's representative stated the Veteran was going to submit multiple private medical opinions addressing the element of a nexus between the lumbar and cervical spine disorders and service.  Subsequently, the Veteran's representative submitted a statement, with a waiver of the RO's initial consideration of the evidence, attached with an irrelevant medical opinion October 2014 from Dr. S and treatment records dated November 1992 and September 1996.  The statement also identified the attachment of June 2013and March 2014 opinions from Dr. P, a September 2009 opinion from Dr. C, and a September 2014 opinion from Dr. G; however, these were not submitted or associated with the record.  Since VA has notice of outstanding private records that are potentially relevant to this claim on appeal, there is a duty to obtain these records. 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the necessary authorization from the Veteran to obtain any outstanding treatment records and/or medical opinions from Drs. P, C, and G.  All efforts to obtain such records should be fully documented, and all facilities must provide a negative response if records are not available.  If the requested information is unavailable, the Veteran and his representative should be apprised of such and given the opportunity to submit the requested information.

2.  Obtain a clarifying medical opinion from the VA examiner who conducted the January 2013 examination.  If the examiner is not available or unable or unwilling to provide the requested opinions, another appropriate clinician should be asked to provide a clarifying medical opinions.  If the examiner concludes that an examination is required, one should be provided.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's post-service medical records and statements.

Based upon a review of the record and clinical findings, the VA examiner must provide the following opinions:

a)  Is it at least as likely as not (i.e., probability of 50 percent) that the Veteran's lumbar spine disorder is (lumbosacral strain, mild degenerative disc disease of L4-L5 with diffuse mild disc bulging without spinal stenosis, and very mild early IVDS of the thoracolumbar spine) caused by his service-connected right posterior tibialis injury?

b)  Is it at least as likely as not (i.e., probability of 50 percent) that the Veteran's lumbar spine disorder (lumbosacral strain, mild degenerative disc disease of L4-L5 with diffuse mild disc bulging without spinal stenosis, and very mild early IVDS of the thoracolumbar spine) is aggravated (chronically or permanently worsened) by his service-connected right posterior tibialis injury?

c) If aggravation is found, identify the baseline level of severity of the Veteran's lumbar spine disorder prior to the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity.

A clear explanation for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  Obtain a clarifying medical opinion from the VA examiner who conducted the January 2014 examination.  If the examiner is not available or unable or unwilling to provide the requested opinions, another appropriate clinician should be asked to provide a clarifying medical opinions.  If the examiner concludes an examination is warranted, one must be conducted.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's post-service medical records and statements.

Based upon a review of the record and clinical findings, the VA examiner must provide the following opinions:

a)  Is it at least as likely as not (i.e., probability of 50 percent) that the Veteran's cervical spine disorder (cervical strain and displacement intervertebral disc) is caused by his service-connected right posterior tibialis injury?

b)  Is it at least as likely as not (i.e., probability of 50 percent) that the Veteran's cervical spine disorder (cervical strain and displacement intervertebral disc) is aggravated (chronically or permanently worsened) by his service-connected right posterior tibialis injury?

c) If aggravation is found, identify the baseline level of severity of the Veteran's cervical spine disorder prior to the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity.

A clear explanation for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  Review each examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

5.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


